            Case 8:18-cv-01335-AG-JDE Document 9 Filed 11/07/18 Page 1 of 2 Page ID #:26
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                     TELEPHONE NUMBER                  FOR COURT USE ONLY
  TODD FRIEDMAN SBN 216752                                                  (866) 598-5042
  Law Offices of Todd M. Friedman,PC
  21550 Oxnard St. #780
  Woodland Hills, CA 91367
  ATTORNEY FOR Plaintiff

  CENTRAL DISTRICT, SANTA ANA
  411 W. Fourth St.
  Santa Ana, CA 92701

  SHORT TITLE OF CASE:
  Milosch, Chris v. Centerpointe Lending Student Loan Services

  DATE:                    TIME:                    DEP./DIV.                                             CASE NUMBER:
                                                                                                          8:18-cv-01335-AG-JDE

                                        Declaration of Service                                            Ref. No. or File No:
                                                                                                          L18018325ATF


                                                          United States District Court

I certify that I am authorized to serve the Summons and Complaint in the within action pursuant to F.R.Civ.P 4(c) and that I served the:
Summons; Complaint; Notice of Interested Parties; Civil Cover Sheet; Notice of Assignment; Notice of ADR Program;

On: Centerpointe Lending Student Loan Services

I served the summons at:

11800 Central Ave Ste 225 Chino, CA 91710

On: 8/21/2018                Date: 02:35 PM

In the above mentioned action by substituted service and leaving with
CORA TRUJILLO - RECEPTIONIST

A declaration of diligence and/or mailing is attached if applicable

Person attempting service:

  a. Name: Jeffery Dunn, Sr.
  b. Address: 15345 Fairfield Ranch Rd Suite 200, Chino Hills, CA 91709
  c. Telephone number: 909-664-9577
  d. The fee for this service was: 110.00
  e. I am an independent contractor:


I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.




                                                                      Jeffery Dunn, Sr.                        Date: 08/22/2018




                                                                Declaration of Service                                           Invoice #: 2147509
             Case 8:18-cv-01335-AG-JDE Document 9 Filed 11/07/18 Page 2 of 2 Page ID #:27
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                  TELEPHONE NUMBER                     FOR COURT USE ONLY
  TODD FRIEDMAN SBN 216752                                               (866) 598-5042
  Law Offices of Todd M. Friedman,PC
  21550 Oxnard St. #780
  Woodland Hills, CA 91367
  ATTORNEY FOR Plaintiff

  CENTRAL DISTRICT, SANTA ANA
  411 W. Fourth St.
  Santa Ana, CA 92701

  SHORT TITLE OF CASE:
  Milosch, Chris v. Centerpointe Lending Student Loan Services

  DATE:                    TIME:                   DEP./DIV.                                              CASE NUMBER:
                                                                                                          8:18-cv-01335-AG-JDE

                                   Declaration of Service by Mail                                         Ref. No. or File No:
                                                                                                          L18018325ATF


                                                         United States District Court

I, the undersigned, declare under penalty of perjury that I was on the date herein referred to over the age of 21 years andnot a party to the
within entitled action.

On 08/22/2018, I served the within:
Summons; Complaint; Notice of Interested Parties; Civil Cover Sheet; Notice of Assignment; Notice of ADR Program;

On the defendant, in said action by placing a true copy thereof enclosed in a sealed envelope with postage thereon pre-paid for first class
in the United States mail at: Chino Hills, California, addressed as follows:


Centerpointe Lending Student Loan Services
11800 Central Ave Ste 225 Chino, CA 91710




Declarant:

  a. Name: Kimberly Lastimosa
  b. Address: 15345 Fairfield Ranch Rd Suite 200, Chino Hills, CA 91709
  c. Telephone number: 909-664-9577
  d. The fee for this service was: 110.00


I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.




                                                                    Kimberly Lastimosa                             Date: 08/22/2018




                                                         Declaration of Service by Mail                                          Invoice #: 2147509
